ALLEN, J.
1. The courts of the State of Ohio will give full faith and credit to the judicial decrees of courts of reeord of the District of Columbia. Such decrees are conclusive upon the merits of the eontroversv therein adjudicated.
2. Suit may be maintained upon a judgment in favor of the plaintiff rendered by the Su~ courts of record of the District of Columbia, against a co-respondent in a divorce suit for the costs of such suit, without alleging or proving that plaintiff has paid such costs.
3. In an action upon a judgment rendered in a court of record of the District of Columbia, jurisdiction is presumed. The burden of proof of establishing that the court in question had no jurisdiction to render the judgment sued upon rests upon the defendant.